MANTON, Circuit Judge.
The law firm of Cravath, De Gersdorff, Swaine & Wood was attorney for Kuhn, Loeb & Co., who, we held in a decision filed this day, In re Paramount Publix Corporation, 83 F.(2d) 406, were agents for various committees in the reorganization proceedings under section 77B of the Bankruptcy Act (11 U.S.C.A. § 207) for the Paramount Publix Corporation. As stated in that opinion, this law firm rendered legal services in the preparation of the plan of reorganization carried on from June 7, 1934, until the withdrawal of their client, Kuhn, Loeb & Co., on November 8, 1934. The character of the legal services performed and the benefits arising from them are sufficiently described in the opinion filed in the Kuhn, Loeb & Co. Case. In addition, disbursements of $812.15 were incurred. The authorization to Kuhn, Loeb & Co. to proceed with the preparation of a plan of reorganization necessarily implied that competent counsel would assist in the performance of this function delegated by the committees, and, further, the committees placed the company’s records at counsel’s disposal in their work of assisting in formulating a plan. As such counsel, they may be compensated within the statute’s provision for attorneys. For the services rendered in these reorganization proceedings under section 77B of the Bankruptcy Act, an allowance should be granted of $60,000, plus disbursements.
The order appealed from is reversed, with directions to provide accordingly.